Citation Nr: 0730186	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  07-01 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for residuals of mine 
fragment wounds.


WITNESSES AT HEARING ON APPEAL

Veteran; Friend of Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from April 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the benefits sought on 
appeal, including service connection for a psychiatric 
disorder (psychoneurosis).

In an October 2006 rating decision, the RO granted service 
connection for post-traumatic stress disorder (PTSD), and 
assigned a disability rating of 50 percent.  Although 
previously noted as a claim for psychoneurosis, the Board 
finds that the grant of service connection for PTSD, which is 
rated under the same general criteria for rating 
psychoneurotic disorders (see 38 C.F.R. § 4.130 (2006)), 
granted the benefit sought.  As the veteran has not appealed 
the rating or effective date assigned for this disability, 
this represents a complete grant of the veteran's appeal in 
regard to this claim.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  

The Board highlights that the veteran was denied service 
connection for residuals of a shrapnel wound of the cheek in 
a March 2005 rating decision.  The veteran did not appeal 
this decision.  In the March 2006 rating decision, the RO 
denied service connection for residuals of shrapnel wound to 
the chest.  The veteran appealed this decision and the RO has 
characterized the claim on appeal as involving only the 
alleged shrapnel wound to the chest.  As the veteran has 
alleged that he incurred multiple mine fragment wounds based 
on the same incident and involving the same facts, the Board 
finds that the issue on appeal should more broadly be 
considered to include service connection for residuals of 
mine fragment wounds without reference to the area of the 
body where the shrapnel embedded.

In June 2007, the veteran testified before the undersigned 
Veterans Law Judge; a copy of the transcript of that hearing 
has been made part of the claims file.  At the time of the 
hearing, the veteran submitted additional evidence along with 
a waiver of initial review of this evidence by the RO.  See 
38 C.F.R. § 20.1304(c) (2006).  

For good cause shown, namely the veteran's advanced age, a 
motion to advance this appeal on the Board's docket has been 
granted under the authority of 38 U.S.C.A. § 7107(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2006). 

The Board notes that the veteran was represented at the Board 
hearing by Disabled American Veterans (DAV) and DAV has 
submitted documents on behalf of the veteran.  The claims 
file, however, does not contain a VA Form 21-22 designating 
DAV as the veteran's representative, but instead, a VA Form 
21-22 designating Veterans of Foreign Wars (VFW) as his 
representative.  Regarding the issue of entitlement to 
service connection for malaria, as the instant decision 
grants service connection, there is no prejudice by 
proceeding with a decision regarding this claim without a 
signed VA 21-22 from DAV.  Regarding the claim of service 
connection for residuals of mine fragment wounds, the Board 
must remand the claim for further development.  Upon remand, 
the requested development must include seeking to clarify 
what organization is the veteran's representative.

The issue of service connection for residuals of mine 
fragment wounds is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim of service 
connection for malaria has been obtained; the veteran has 
been provided notice of the evidence necessary to 
substantiate this claim and has been notified of what 
evidence he should provide and what evidence VA would obtain; 
there is no indication that the veteran has evidence 
pertinent to this claim that he has not submitted to VA.

2.  It is at least as likely as not that the veteran 
contracted malaria during service and had at least one 
recurrence after service. 





CONCLUSION OF LAW

With application of the doctrine of reasonable doubt, service 
connection for malaria is warranted.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  Second, VA has 
a duty to assist the veteran in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for malaria.  
Therefore, no further development is needed with respect to 
this claim for service connection.

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "In line of duty" 
means any injury incurred or aggravated during a period of 
active military service, unless such injury was the result of 
the veteran's own willful misconduct or, for claims filed 
after October 31, 1990, was the result of the veteran's abuse 
of alcohol or drugs.  38 U.S.C.A. § 105(a); 38 C.F.R. §§ 
3.1(m), 3.301.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

A disability may be service connected if the evidence of 
record reveals that the veteran currently has a disability 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disability to service must be medical unless it relates to a 
disability that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Certain tropical diseases, such as malaria, will be service 
connected if the disease becomes manifest to a degree of 10 
percent or more within one year from the date of separation 
from service or at a time when standard accepted treatises 
indicate that the incubation period commenced during such 
service.  See 38 C.F.R. §§ 3.307, 3.309.  The fact that the 
veteran had no service in a locality having a high incidence 
of the disease may be considered as evidence to rebut the 
presumption, as may residence during the period in question 
in a region where the particular disease is endemic.  The 
known incubation periods of tropical disease should be used 
as a factor in rebuttal of presumptive service connection as 
showing inception before or after service.  38 C.F.R. 
§ 3.307(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

The claims file indicates that the veteran had service in the 
Philippines.  The veteran believes that he contracted malaria 
while in service there or while serving in other areas where 
malaria was prevalent.  

Service medical records indicate that the veteran sought 
treatment for headache, nausea, chills and was diagnosed as 
having nasopharyngitis.  The veteran was not diagnosed as 
having malaria during service.  In the physical examination 
done at the time of the veteran's discharge from service in 
February 1946, the veteran was noted to have dysentery while 
in the Philippines.  The examination report indicates that 
the veteran, however, was found not to have malaria.  In 
addition, the clinician completing the discharge examination 
noted that the liver and spleen were not felt.  

In his testimony before the Board, the veteran noted that he 
was treated for the flu during service, but believed that it 
could have been the onset of the symptoms of malaria.  He 
testified that while traveling through the Panama Canal and 
while in the Philippines, he was given Atebrine to prevent 
Malaria, but he stopped taking the medication because of side 
effects.

The veteran further testified that within three or four weeks 
of discharge from service he had a violent attack of malaria, 
although he did not go to the hospital.  He noted that he had 
not had another such attack since that time.  The veteran 
submitted lay statements regarding this attack after service.

The veteran's younger brother also submitted a statement.  At 
the time of the attack of malaria, the veteran's brother was 
15 years old and living at home.  The brother became a 
doctor.  The brother noted details of the veteran's malaria 
attack, including the veteran's symptoms of a "cold stage," 
followed by a "hot stage."  The brother noted that the 
veteran's attack of malaria was followed by milder attacks.  
When in medical school, the Brother was able to recognize 
that the veteran had had the classical symptoms of malaria.  
In explaining why the veteran was not found to have malaria 
upon discharge from service, the brother highlighted that the 
malaria parasites could have existed in numbers too low to be 
detected on routine blood films.

Analysis

The Board highlights that, as the veteran's brother is a 
physician, he is competent to provide an opinion regarding 
whether the veteran had an attack of malaria during service 
and again within a few weeks after his separation from active 
duty, even if the brother was not a doctor at the time.  In 
addition, the veteran has credibly testified regarding the 
specifics of his attacks of malaria, and submitted additional 
lay statements which support the details regarding the 
episodes of active malaria.  It is also pertinent to note 
that the veteran served in areas where malaria is prevalent.

After consideration of this evidence, the Board finds that 
the evidence is at least in equipoise as to whether the 
veteran's malaria began during service.

The Board notes that the evidence indicates that the veteran 
has not experienced a relapse of malaria since his first 
post-service year.  However, certain types of malaria can be 
characterized by relapses or recurrences, which can satisfy 
the chronicity requirement found in 38 C.F.R. § 3.303 and 
arguably the requirement for a current disability.  It is 
apparent that the veteran's malaria has been quiescent for 
many years and is currently asymptomatic, which would 
probably be rated zero percent.  However, the rating question 
is not before the Board.  The Board's jurisdiction is limited 
to the question of whether the veteran's malaria was incurred 
during service.  Given the potential nature of the disease, 
and with consideration of the doctrine of reasonable doubt, 
the Board finds that service connection for malaria is 
warranted.  The RO will determine whether a compensable 
rating is warranted.


ORDER

Entitlement to service connection for malaria is warranted.


REMAND

As noted in the introduction, the veteran was represented at 
the Board hearing by DAV and DAV has submitted documents on 
behalf of the veteran, but the claims file does not contain a 
VA Form 21-22 designating DAV as the veteran's 
representative, but instead, a VA Form 21-22 designating VFW 
as the representative.  Upon remand, the RO should seek to 
clarify who is the veteran's representative.  If the veteran 
wishes DAV to continue to represent him, a VA Form 21-22 
designating DAV as the veteran's representative should be 
executed and be associated with the claims file.

The veteran testified before the Board that he was hit by 
fragments of an exploding German anti-vehicular mine.  He 
noted that the mine blast deafened him (he is service 
connected for hearing loss).  The veteran testified that he 
felt stings in the cheek, the chest, and buttock.  He noted, 
however, that he did not pay any attention to these mine 
fragment injuries because he believed that they were 
freckles, and went through the war without any difficulties 
due to these fragments.  

He further testified that he did not know what caused the 
detonation, but later in the testimony highlighted that it 
was caused by someone building a fire upon it.  After the 
war, he noticed a lump in his cheek, and it was cut out.  The 
clinician completing the procedure noted that he removed a 
foreign object.  The veteran also noted that another fragment 
was surgically removed from his right chest.

In an induction examination performed in May 1943, the 
veteran was noted to have a burn scar on his left chest from 
childhood.  In his Board testimony, however, the veteran 
noted that he did not have any such scar.  

The veteran's service medical records document that the 
veteran had "appendicitis, acute, catarrhal."  An October 
2004 VA medical record notes, however, that shrapnel required 
laparotomy with appendectomy.  This cause of the appendicitis 
is not noted in the service medical records.  The Board notes 
that the veteran is already service connected for an 
appendectomy scar, rated as 10 percent disabling since 
January 2005.  

A VA medical record dated in February 2004 documents that the 
veteran sought treatment for a wound subsequent to a coronary 
artery bypass graft.  A March 2005 VA medical record 
documents that the veteran sought treatment for chest 
keloidal scarring and he sought to have a cheek cyst removed 
that was due to trauma while shaving.  Additional records 
document treatment for these skin conditions.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b); see 
also 38 C.F.R. § 3.304(d).

In this case, the Board notes that the veteran has 
consistently asserted that he was in the immediate vicinity 
when a German land mine exploded and that he engaged in 
combat.  The Board further notes that, in the rating decision 
in which the RO granted the veteran's claim for PTSD, the RO 
conceded that the veteran "saw combat."  Although the Board 
highlights the veteran's testimony that the mine may have 
been detonated while using it as a base for a fire instead of 
alleging that he was in combat at the time of the mine 
explosion, the Board finds in unnecessary to make a specific 
determination regarding whether the veteran was engaged in 
combat at the time of the mine explosion.  See 38 U.S.C.A. 
§ 1154(b).  Instead, evidence that he has current mine 
fragment scars or other injuries that were clearly caused by 
mine fragments is clear evidence that the alleged incident 
occurred.  There is no indication that the veteran engaged in 
activities prior to or after service in which he could have 
sustained mine fragment injuries.

As outlined above, the claims file includes medical records 
that document his treatment for various skin problems.  In 
addition, the claims file includes a December 2005 skin 
examination, but the only scar evaluated was the appendectomy 
scar, which is already service connected.  There is no VA 
examination that evaluates whether the veteran has shell 
fragment wound scars or other residuals of the alleged mine 
fragment injuries.  Therefore, after consideration of the 
veteran's testimony, the Board finds that a remand is 
necessary in order to provide the veteran with a VA skin 
examination.  See 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should seek to clarify who 
is the veteran's representative.  If the 
veteran wishes the DAV to continue to 
represent him, a VA Form 21-22 
designating DAV as the veteran's 
representative should be executed and be 
associated with the claims file.

2.  The RO/AMC should schedule the 
veteran for a VA skin examination.  The 
claim's file should be forwarded to the 
examiner.  Following a review of the 
service medical records and relevant 
post-service medical records, including 
the evidence of skin disabilities not 
related to mine fragment wounds, and the 
clinical examination, the examiner should 
address the following question:
	
Is it at least as likely as not 
(i.e., 50 percent or greater degree 
of probability) that the veteran 
has scars related to in-service 
mine fragment wounds or other 
residuals of such injuries?

If the examiner determines that the 
veteran has scars related to mine 
fragment wounds, the examiner is 
requested to describe them, particularly 
noting the size and location of the 
scar(s).

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The physician is requested to provide a 
rationale for any opinion expressed.  If 
the clinician is unable to answer the 
question presented without resort to 
speculation, he or she should so 
indicate.

3.  Thereafter, the veteran's claim for 
service connection for residuals of mine 
fragment wounds must be readjudicated on 
the basis of all of the evidence of 
record and all governing legal 
authority.  If the benefit sought on 
appeal is not granted, the veteran must 
be provided with a supplemental 
statement of the case, which addresses 
all of the evidence received since the 
last statement of the case was issued.  
An appropriate period of time should 
then be allowed for a response, before 
the record is returned to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


